Citation Nr: 1040946	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-23 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Palo Alto Healthcare System


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs of 
the cost of unauthorized medical treatment provided to the 
Veteran at Saint Louise Regional Hospital from December 1, 2004, 
through December 8, 2004.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

According to the limited record on appeal provided by the Palo 
Alto Healthcare System, the Veteran served on active duty in the 
United States Army from May 1968 to September 1969.  The 
appellant in this case is the medical facility that provided 
treatment to the Veteran from December 1, 2004, to the date of 
his discharge on December 8, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 determination of the Department of 
Veterans Affairs (VA) Palo Alto Healthcare System which 
authorized payment for services deemed emergent on December 1, 
2004, and denied payment for additional services rendered from 
December 1, 2004, through December 8, 2004, on the basis that the 
Veteran had been stable for transfer to a VA facility.  

In June 2010, the appellant's representative provided argument at 
a Board hearing held at the RO.

The appeal is REMANDED to the VA Palo Alto Healthcare System.  VA 
will notify the appellant if further action is required on its 
part.


REMAND

The record shows that on December 1, 2004, the Veteran presented 
to Saint Louise Regional Hospital emergency room complaining of 
diffuse chest pain and shortness of breath and was found to be in 
congestive heart failure.  The record also shows that the Veteran 
had been discharged from a VA medical facility the previous day 
following a 30 day hospitalization for heart-related matters, to 
include coronary artery bypass graft for ischemic heart disease 
and pericarditis.  In addition, the record shows that the Veteran 
was admitted to the intensive care unit on December 1, 2004, and 
was discharged from the facility on December 8, 2004.

Unauthorized medical expenses may be paid or reimbursed pursuant 
to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).  During the 
course of this appeal, these statutes were amended, essentially 
mandating reimbursement for eligible claimants who meet 
applicable criteria and expanding the definition of emergency 
treatment.  See Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  The appellant is entitled to application of the most 
favorable version of the applicable criteria, subject to 
effective date limitations.

The provisions set forth at 38 U.S.C.A. § 1728 authorize VA 
payment or reimbursement for emergency treatment provided to a 
limited group of veterans, essentially those who receive 
emergency treatment for a service-connected disability.  

It is unclear from the limited record provided by the Palo Alto 
Healthcare System whether the Veteran is service connected for 
any disability(ies).  In this regard, there is a computerized 
printout showing that the Veteran is service connected for 
diabetes mellitus rated 20 percent disabling, but no other 
disabilities, another computerized printout showing that he is 
service connected for seven disabilities, to include 
arteriosclerotic heart disease, and there is the statement of the 
case which notes that the Veteran is non-service connected with 
no ratings on file.  Thus, in order to properly decide this 
appeal, clarification regarding whether the Veteran has any 
service-connected disabilities and, if so, what they are, must be 
made.  This is essential in order to determine which law to apply 
in this matter.  In this regard, one of the conditions for 
applying 38 U.S.C.A. § 1725 is a finding that the Veteran is not 
eligible for payment under 38 U.S.C.A. § 1728.

Accordingly, the case is REMANDED for the following action:

1.	The Palo Alto Healthcare System shall 
provide appropriate information as to 
whether the Veteran has any service-
connected disabilities, and if so, such 
disabilities must be identified.

2.	  The Palo Alto Healthcare System will 
then review the Veteran's file and ensure 
that all development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.	 The Palo Alto Healthcare System will then 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
appropriate, the case is to be returned to 
the Board, following applicable appellate 
procedure.

The appellant and its representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

